RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2296-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

M.E.A.,1

     Defendant-Appellant.
________________________

                   Submitted September 28, 2022 – Decided October 4, 2022

                   Before Judges Mawla and Marczyk.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Ocean County, Indictment No. 14-06-1533.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Steven E. Braun, Designated Counsel, on the
                   brief).

                   Bradley D. Billhimer, Ocean County Prosecutor,
                   attorney for respondent (Samuel Marzarella, Chief
                   Appellate Attorney, of counsel; William Kyle Meighan,
                   Supervising Assistant Prosecutor, on the brief).


1
     We use initials to protect the victim's identity. See R. 1:38-3(c)(12).
PER CURIAM

      Defendant M.E.A. appeals from a September 3, 2020 order denying his

petition for post-conviction relief (PCR). We affirm.

      The parties are familiar with the facts relating to defendant's offenses,

which we need not repeat here. To summarize, following indictment by a grand

jury for second-degree luring, N.J.S.A. 2C:13-6 (count one), and third-degree

endangering the welfare of a child, N.J.S.A. 2C:24-4(a)(1) (count two),

defendant pled guilty to count one.      The judge who took defendant's plea

meticulously reviewed the plea terms and conditions, the plea forms, and voir

dired defendant regarding the voluntary nature of the plea, including taking

special care to address a comment by defendant seemingly expressing hesitation.

In 2015, defendant was sentenced to five years imprisonment, Megan's Law

registration, Nicole's Order, and Parole Supervision for Life (PSL).

      In 2020, defendant filed a PCR petition arguing ineffective assistance of

counsel. He claimed he did not have a chance to meet with his attorney; the

attorney failed to investigate the case, including interview the victim; and he did

not have the opportunity to discuss PSL with counsel which, combined with his

mental health and drug abuse, rendered him unable to understand the plea.




                                                                             A-2296-20
                                        2
      Judge Guy P. Ryan heard defendant's petition and rejected each claim in

a written opinion. He found defendant failed to certify what investigation

counsel failed to conduct. The judge noted the State "extensively interviewed"

the victim, the interviews were provided in discovery, and defense counsel's

decision not to interview the victim was strategic and entitled to deference.

Defendant also failed to certify or provide "factual support for the alleged lack

of communication and failure to discuss trial strategy."

      The judge also rejected defendant's plea-related claims, finding "the plea

forms . . . [defendant] executed outlined the exact nature of PSL" and defendant

"acknowledged that he . . . read the plea forms[,] including supplemental plea

forms, signed them and understood them." Further, the plea transcript confirmed

the judge who took the plea "reviewed each and every provision of Megan's Law

and PSL with [defendant] . . . .       Thereafter, the judge reviewed the plea

agreement with [defendant] who freely and voluntarily waived his right [ to] . . .

trial. . . . [D]efense counsel elicited a factual basis for the plea." Judge Ryan

noted when defendant hesitated during the plea proceeding, the judge

"immediately intervened and inquired about whether he wanted to go forward

with the plea . . . . After giving [defendant] every opportunity[, the j]udge . . .

made detailed findings concerning the voluntary nature of the plea . . . ."


                                                                              A-2296-20
                                        3
      Likewise, the judge found defendant's claims his mental health and

substance abuse impeded his ability to understand the consequences of PSL were

contradicted by the record and unsupported, bald assertions.         Although

defendant provided a laboratory report showing elevated lithium levels three-

and-one-half months prior to the plea, the judge found he presented no evidence

"indicating how such lab results . . . affect[ed defendant] or prevent[ed] him

from understanding the nature of the proceedings." Moreover, defendant "was

seeking mental health treatment and advised the judge [at the time of the plea]

he was 'well.'"

      Defendant raises the following points on appeal:

            POINT I – TRIAL DEFENSE COUNSEL WAS
            INEFFECTIVE BY FAILING TO CONDUCT AN
            INDEPENDENT INVESTIGATION OR MEET WITH
            DEFENDANT TO DISCUSS TRIAL STRATEGY.

            POINT II – DEFENDANT'S PLEA WAS NOT
            KNOWING, VOLUNTARY, OR INTELLIGENT.

      The Strickland v. Washington standard requires a defendant show counsel

rendered substandard professional assistance that prejudiced the outcome of the

proceedings. 466 U.S. 668, 687 (1984); see also State v. Fritz, 105 N.J. 42, 58

(1987) (adopting the Strickland standard). Where a defendant seeks to set aside

a guilty plea based on ineffective assistance of counsel, they must show: "(i)


                                                                         A-2296-20
                                      4
counsel's assistance was not 'within the range of competence demanded of

attorneys in criminal cases'; and (ii) 'there is a reasonable probability that, but

for counsel's errors, [the defendant] would not have pled guilty and would have

insisted on going to trial." State v. DiFrisco, 137 N.J. 434, 457 (1994) (alteration

in original) (citations omitted).

      "[I]n order to establish a prima facie claim, a petitioner must do more than

make bald assertions that [they were] denied the effective assistance of counsel.

[They] must allege facts sufficient to demonstrate counsel's alleged substandard

performance." State v. Cummings, 321 N.J. Super. 154, 170 (App. Div. 1999).

      "[W]here the [PCR] court does not hold an evidentiary hearing, we may

exercise de novo review over the factual inferences the trial court has drawn

from the . . . record." State v. O'Donnell, 435 N.J. Super. 351, 373 (App. Div.

2014) (citing State v. Harris, 181 N.J. 391, 420-21 (2004)). We also review a

PCR court's legal conclusions de novo. Ibid.

      Pursuant to these principles, we affirm for the reasons expressed in Judge

Ryan's thoughtful and well-written opinion. Defendant's arguments are bald

assertions unsupported by the record or objective evidence in the form of

certifications or affidavits, warranting neither PCR nor an evidentiary hearing.




                                                                              A-2296-20
                                         5
Affirmed.




                A-2296-20
            6